Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not defined as to what Vsize refers to nor is V defined in the phrase Vsize.
Double Patenting
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 11-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200304789 A1-Zhao et al (hereinafter referred to as ”Zhao”), in view of Versatile Video Coding (draft 6)-Bross et al (Hereinafter referred to as “Bross”).
Regarding claim 1, Zhao discloses a method of processing video data (Fig. 27), comprising:
determining a dimension of a virtual pipeline data unit used for a conversion between a video and a bitstream of the video (abstract, [0015], wherein dimension of a virtual pipeline data unit); and
performing, based on the determining, the conversion (abstract, [0015], wherein decoding is interpreted as the conversion being performed),
Zhao fails to disclose wherein the dimension of the virtual pipeline data unit is equal to VSize in luma samples, wherein a dimension of a coding tree block of the video is CtbSizeY in luma samples, wherein VSize = min(M, CtbSizeY), and wherein M is a positive integer.
However, in the same field of endeavor, wherein the dimension of the virtual pipeline data unit is equal to VSize in luma samples, wherein a dimension of a coding tree block of the video is CtbSizeY in luma samples (pg 91), wherein VSize = min(M, CtbSizeY), and wherein M is a positive integer (pg 91).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao  to disclose wherein the dimension of the virtual pipeline data unit is equal to VSize in luma samples, wherein a dimension of a coding tree block of the video is CtbSizeY in luma samples, wherein VSize = min(M, CtbSizeY), and wherein M is a positive integer as taught by Bross, for improved compression compatibility (abstract, Bross). In addition, since references teach all the claimed elements, it would be obvious to combine said elements using known techniques to yield predictable results.
Regarding claim 2, Bross discloses the method of claim 1, wherein M = 64 (pg 91).
Regarding claim 3, Zhao discloses the method of claim 1, further comprising: determining whether a first partitioning process that splits a current video block of the video into two sub-blocks or a second partitioning process that splits the current video block into three sub-blocks in a horizontal direction or a vertical direction is allowed or not at least based on the dimension of the virtual pipeline data unit ([0123], wherein splitting node of binary tree, one flag is signaled to indicate horizontal or vertical; [0126], wherein horizontal and vertical center side triple tree partitions; [0144[ discloses Ternary tree/triple tree allowed or disallowed).
Regarding claim 6, Zhao discloses the method of claim 3, wherein the second partitioning process is disabled in a case where the height or the width of the current video block in luma samples being greater than 64 ([0145], wherein TT split not allowed with width or height or both equal to 128).
Regarding claim 11, Zhao discloses the method of claim 3, wherein the first partitioning process comprises a binary tree (BT) partition, and the second partitioning process comprises a ternary tree (TT) partition ([0123], wherein splitting node of binary tree, one flag is signaled to indicate horizontal or vertical; [0126], wherein horizontal and vertical center side triple tree partitions; [0144[ discloses Ternary tree/triple tree allowed or disallowed)..
Regarding claim 12, Zhao discloses the method of claim 1, wherein the conversion comprises encoding the video into the bitstream ([0150], encoder).
Regarding claim 13, Zhao discloses the method of claim 1, wherein the conversion comprises decoding the video from the bitstream ([0150], decoder).
Regarding claim 14, analyses are analogous to those presented for claim 1 and are applicable for claim 14, processor, memory ([0182], Zhao)
Regarding claim 15, analyses are analogous to those presented for claim 2 and are applicable for claim 15.
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 2 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 1 and are applicable for claim 19.
Allowable Subject Matter
Claims 3-5, 7-10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487